Citation Nr: 1423476	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-21 083A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado.  In March 2014, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record shows that Martin Memorial Medical Center has an emergency department; the medical care provided on September 28, 2011, at Martin Memorial Medical Center was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; a VA facility was not feasibly available; the treatment through September 30, 2011, at Martin Memorial Medical Center was for a continued medical emergency of such a nature that the appellant could not have been safely discharged or transferred; the claimant was enrolled in the VA health care system at the time of this treatment and had received treatment in the last 24 months; the appellant is financially liable for the medical expenses incurred at Martin Memorial Medical Center; the medical expenses incurred at Martin Memorial Medical Center are not due to a work related injury; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for these medical expenses because he is not service connected for any disability and he was not a participant in a vocational rehabilitation program at the time of the treatment; and his Medicare Part A and Part B do not cover all of these medical expenses.


CONCLUSION OF LAW

To the extent that the Veteran's Medicare Part A and Part B do not cover all of the medical expenses for medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011, the criteria for payment or reimbursement of this medical care have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants payment or reimbursement for medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011, to the extent that the Veteran's Medicare Part A and Part B have not covered these medical expenses.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that he is entitled to payment or reimbursement of the costs of the medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.  Specifically, the Veteran in writings to VA claim that VA should pay Martin Memorial Medical Center for his treatment because he was having chest pain at the time that the he was transported on September 28, 2011, from Saint Lucie West Medical Group Clinic to the emergency room at Martin Memorial Medical Center because taking the time to get to the nearest VA Medical Center would have been hazardous to his health.  He also claims that he first attempted to be transferred to a VA Medical Center despite the risk but no bed was available.

In this regard, the Board notes that The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.   Specifically, pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See Public Law No. 111-137, 123 Stat. 3495 (February 1, 2010).   The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  

The amendments include making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  

The amendments also added new 38 C.F.R. § 17.1005(e) which, in substance, allows VA to pay an otherwise eligible veterans emergency hospital care and medical services to the extent that this medical care and/or services are not fully paid for under another health-plan contract for payment or reimbursement (i.e., VA will pay the difference between what the veterans existing health insurance pays for this medical care and/or services and what is owed to the healthcare provider with certain offsets.). 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the second element, the claims file contains a September 28, 2011, emergency room treatment records from Martin Memorial Medical Center that shows the Veteran seeking treatment because of chest pain.  Moreover, while the appeal was in Remand status VA obtained a medical opinion in which it was opined, after noting that his medical records from September 28, 2011, documented his complaints and treatment for heaviness in his chest and rising blood pressure, that the Veteran's decision to seek emergency treatment is consistent behavior of what a reasonable person would do in a similar situation.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the second criteria is met.

As to the third element, a review of the record on appeal reveals that at the time of the Veteran's chest pain/medical emergency on September 28, 2011, he was at Saint Lucie West Medical Group Clinic, which was not a full-scale emergency treatment facility, and he needed to be transported to a full-scale emergency treatment facility.  Information found on the April 2014 supplemental statement of the case, thereafter shows that at this time (i.e., while at Saint Lucie West Medical Group Clinic) the Veteran was approximately 15 miles from Martin Memorial Medical Center and 50 miles from the nearest VA Medical Center in West Palm Beach.  Therefore, given the Veteran's medical emergency, as well as the fact that the Martin Memorial Medical Center emergency room was approximately 15 miles away whereas the VA Medical Center was approximately 50 miles away, the Board finds that a VA facility was not feasibly available and an attempt to use it beforehand or obtain prior VA authorization for the services would not have been reasonable, sound, wise, or practicable.  Accordingly, the Board finds that the third element is met.

In reaching the above conclusion, the Board has not overlooked the fact that the VHA in continuing to deny the Veteran's claim focused, in part, on the fact that when the Veteran first sought treatment on September 28, 2011, he elected to drive from his home to the Saint Lucie West Medical Group Clinic instead of to another private hospital, Saint Lucie Medical Center, which was closer to his home.  The VHA in continuing to deny the Veteran's claim also focused on the fact that the claimant, after his energy arose while at Saint Lucie West Medical Group Clinic, elected to be transported to the Martin Memorial Medical Center, instead of to the closer emergency room located at Saint Lucie Medical Center.  

Notwithstanding the above, the Board notes that the question before the Board regarding the third element is whether a VA facility was feasibly available on the day in question.  Moreover, the answer to this question turns on where the Veteran was when the emergency arose causing his need to go to an emergency room.  In this appeal, the answer to this question is Saint Lucie West Medical Group Clinic regardless of the facts that caused him to be at this location at the time of his emergency.  Therefore, when deciding the question of whether a VA facility was feasibly available the Board must start at Saint Lucie West Medical Group Clinic. 

In deciding the third element, the Board finds that it need not consider the Veteran's wisdom in previously electing to travel from his home to the Saint Lucie West Medical Group Clinic because it is irrelevant.  Likewise, in deciding the third element the Board finds that it need not consider the Veteran's decision later in the day to be transported from Saint Lucie West Medical Group Clinic to Martin Memorial Medical Center instead of the closer private emergency room at Saint Lucie Medical Center because this decision is also irrelevant. 

As to the fourth element, according to the information found on the April 2014 supplemental statement of the case, a clinical review conducted by VA determined that the medical treatment rendered the Veteran by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011, was clinically appropriate.  This medical opinion is also not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board finds that the most probative evidence of record shows a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility until after September 30, 2011, and the fourth element has been met.

As to the seventh element, the record shows that since 1994 the Veteran has had Medicare Part A and Part B.  Therefore, the Veteran has another health-plan contract for payment or reimbursement for the medical service he incurred as a result of the medical treatment he received Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.  

However, the Veteran reported that his Medicare Part A and Part B do not cover all of the medical expenses he incurred at Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.  Moreover, the Board finds this opinion to be both competent and credible evidence as well as not contradicted by any other evidence of record.  See Davidson.  Therefore, the Board finds that the seventh element is met but only to the extent that Medicare Part A and Part B do not cover all the medical expenses incurred by the Veteran at Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.  See 38 C.F.R. § 17.1005(e).

Lastly, as to the first, fifth, sixth, eighth, and the ninth element information found on the June 2012 statement of the case, the April 2014 supplemental statement of the case, treatment records from Martin Memorial Medical Center, and in other documents the VA Medical Center associated with the claims file shows that Martin Memorial Medical Center has a hospital emergency department.  Likewise, the record is negative for any evidence showing that the Veteran was not in the VA health care system and received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the time he sought treatment at Martin Memorial Medical Center.  Similarly, the record shows the Veteran is financially liable for the medical expenses of this treatment because the October 2011 invoice generated by Martin Memorial Medical Center listed him as the guarantor.  Additionally, the treatment records from Martin Memorial Medical Center show that the medical expenses in questions are not due to a work related injury.  Further, the record shows that the appellant is not eligible for reimbursement under 38 U.S.C. 1728 because he is not service connected for any disability and he was not a participant in a vocational rehabilitation program at the time he sought this treatment.  Therefore, the Board finds that these criteria have all been met.

Accordingly, the Board finds that the criteria for reimbursement of unauthorized medical expenses under The Veterans Millennium Health Care and Benefits Act have been met but only to the extent that the Veteran's Medicare Part A and Part B do not cover the medical expenses incurred by the appellant at Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.


ORDER

To the extent that the Veteran's Medicare Part A and Part B do not cover all the medical expenses incurred as a result of medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011, entitlement to payment or reimbursement of these unauthorized medical expenses is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


